       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 1 of 17   1
     L2MAAMELC                  Conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                20 CR 314 (GHW)

5    ETHAN PHELAN MELZER,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   February 22, 2021
9                                                  9:00 a.m.

10
     Before:
11
                            HON. GREGORY H. WOODS,
12
                                                   District Judge
13

14                                 APPEARANCES

15   AUDREY STRAUSS
          Acting United States Attorney for the
16        Southern District of New York
     SAMUEL S. ADELSBERG
17   SIDHARDHA KAMARAJU
     MATTHEW HELLMAN
18        Assistant United States Attorney

19   JENNIFER E. WILLIS
     JONATHAN A. MARVINNY
20        Attorney for Defendant Melzer

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 2 of 17   2
     L2MAAMELC                  Conference

1              (Case Called)

2              THE COURT:    Let me begin by taking appearances from

3    the parties.

4              First, who is on the line for the United States?

5              MR. ADELSBERG:    Good morning, your Honor.

6              This is Sam Adelsberg, for the United States, and I am

7    joined by Sid Kamaraju and Matthew Hellman.

8              THE COURT:    Thank you very much.

9              Who is on the line for the defendant?

10             MS. WILLIS:    Good morning, your Honor.

11             Jennifer Willis, Federal Defenders of New York, on

12   behalf of Mr. Melzer, joined by Jonathan Marvinny, also of the

13   Federal Defenders of New York.

14             THE COURT:    Thank you very much.

15             Mr. Melzer, are you on the line?

16             THE DEFENDANT:    Yes, judge.

17             THE COURT:    Thank you very much.     Let me begin by just

18   providing you with a few brief instructions about the rules

19   that I'd like the parties to follow during this conference.        At

20   the outset I just want to remind all of you that although we're

21   conducting this proceeding remotely, it is a public proceeding.

22   Any member of the public or press is welcomed to audit this

23   proceeding.    Dial-in information is available through the

24   Court's website.    Just be mindful of that.

25             The second thing that I want to ask each of you to do


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 3 of 17      3
     L2MAAMELC                  Conference

1    is to please keep your phones on mute to the extent that you

2    can throughout the course of this proceeding.         If you don't

3    have the capacity to put your phone on mute, Mr. Melzer, it's

4    fine but for anyone who does have that capacity, please, place

5    your phones on mute and keep it on mute at all times except

6    when you are addressing the Court or your adversary.

7              Third, I'd like to ask each of the participants in

8    this conference to, please, state your name each time that you

9    speak during this conference.      Please, do that even if you've

10   spoken previously.     It will help our court reporter identify

11   who is speaking and as a result will help us keep a clearer

12   record as of today's conference.

13             Fourth, I am inviting our court reporter to let us

14   know if she would like to us do anything that will make it

15   easier for her to hear and understand us.        If she asks you to

16   do something that will make it easier for her to do her job,

17   please, do it to the extent that you can.

18             And finally, I am ordering that there be no recording

19   or rebroadcasting of any of today's conference.

20             So, with that out of the way, I'd like to spend a few

21   brief moments talking about the reasons why we're conducting

22   these proceedings by remote means ensuring that the defendant

23   is willing to consent to conduct that proceeding by remote

24   means.

25             We are, as you all know, in the midst of the COVID-19


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 4 of 17    4
     L2MAAMELC                  Conference

1    pandemic.    I'm conducting this proceeding pursuant to the

2    authority provided by Section 15002 of the CARES Act and the

3    standing orders issued by our chief judge pursuant to that act.

4    Counsel are appearing before me by telephone.         The defendant is

5    present on the conference and is also participating by

6    telephone.    I've already confirmed that all of you can hear me

7    as we've taken appearances but, please, let me know immediately

8    if any of you have any difficulty hearing me or an attorney or

9    the defendant while they're speaking to me.

10             So, we've scheduled this matter as a status

11   conference.    I've received, I should say that I've requested

12   that we conduct this proceeding by video conference.

13   Unfortunately, there is limited capacity for video

14   conferencing.    So, we are not able to get a spot to conduct

15   this proceeding by video conference.       As a result we're

16   conducting it by telephone.      Because I requested video

17   conferencing for this conference and was not provided it, I

18   find that the conferencing was not reasonably available for us

19   to conduct this proceeding because the defendant is able to

20   hear and understand what's happening hear and the defendant is

21   able to participate in the proceeding by telephone.

22             Now, I've received a written waiver of right to be

23   present at the criminal proceeding which indicates that the

24   defendant is willing to proceed with this conference.          By

25   remote means, indeed, without his presence.        The document that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 5 of 17        5
     L2MAAMELC                  Conference

1    I have has been signed by Mr. Marvinny.        The signature date on

2    the digital signature is February 19, 2021.        It's also been

3    digitally signed on behalf of Mr. Melzer.

4              What I'd like to do is turn to defense counsel to

5    confirm that the defendant was advised of his right to appear

6    at this proceeding, that he understood that right and that he

7    voluntarily gave up that right.

8              Counsel for defendant, turning to the waiver that I

9    just described, can you please describe how the document was

10   provided for the defendant and the circumstances in which you

11   discussed it with him.

12             MS. WILLIS:    Yes, your Honor.     This is Jennifer Willis

13   from the Federal Defenders.

14             Jonathan Marvinny, from my office, had a legal

15   confidential phone call with Mr. Melzer on February 11.            At

16   that time Mr. Melzer did not have a physical copy of the form

17   but Mr. Marvinny did review the form and read it to him,

18   discussed with him his rights with respect to the CARES Act and

19   Mr. Melzer at that time expressed that he understood and that

20   he was willing to have today's conference be handled remotely.

21             Because Mr. Melzer never did not have a physical copy

22   of the form, and even if he had, there's been delays in sending

23   and receiving documentation and paperwork from the jail, so

24   Mr. Melzer never did authorize Mr. Marvinny to sign that

25   document on his behalf, which Mr. Marvinny did and obviously


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 6 of 17      6
     L2MAAMELC                  Conference

1    that's the document that was provided to the Court.

2              THE COURT:    Good.   Thank you very much.

3              Just briefly for you, Mr. Melzer, did you hear what

4    your attorney just said to me?

5              THE DEFENDANT:    Yes, judge.

6              THE COURT:    Did you authorize your attorney to sign

7    the document waiving your right to be present physically in

8    court for this proceeding?

9              THE DEFENDANT:    Yes, judge.

10             THE COURT:    Good.   Thank you very much.

11             So, on the basis of the proffers by counsel and

12   written waiver executed by counsel on the defendant's behalf, I

13   find that the defendant has knowingly consented to conduct this

14   proceeding by telephone.

15             So, with that, thanks to counsel and Mr. Melzer.         What

16   I would like to do is turn to the discussion of the substantive

17   issues raised by this conference.       I scheduled this as a status

18   conference with respect to this matter.

19             Let me turn first to counsel for the United States.

20   What would you like to tell me about the status of the case and

21   what is your proposal regarding next steps?

22             Counsel for the United States.

23             MR. ADELSBERG:    Thank you, your Honor.      This is Sam

24   Adelsberg.

25             Your Honor, as for discovery, Rule 16 discovery has


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 7 of 17       7
     L2MAAMELC                  Conference

1    been produced.    As detailed in the prior conference in matter,

2    discovery was fairly voluminous here.       We've also produced

3    several documents of classified discovery to defense counsel

4    and I understand that we may be ready to set a motion schedule

5    today.

6              THE COURT:    Good.   Thank you very much.

7              Counsel for defendant, let me turn to you.        The same

8    question.   What would you like to tell me about the status of

9    the case and what are your proposals regarding next steps in

10   the case?

11             MS. WILLIS:    Your Honor, as the government indicated,

12   we are in receipt of discovery.      It is quite voluminous and

13   also includes, not just documentation, but video and recordings

14   and things that sort of can't be reviewed in a truncated

15   manner.   Counsel has been in the process of going through all

16   of the discovery.    I think there's been more of a delay with

17   respect to Mr. Melzer's ability to review discovery, just given

18   some of the current limitations and restricts for people who

19   are in custody and how much time he had to have access to a

20   sort of secured and private computer.       Nevertheless, he has

21   been going through the process as well and as I said, counsel

22   is also reviewing discovery.

23             I would agree with the government's assessment that we

24   can set a motion schedule.      I do have a, sort of where we are

25   in terms of defense with respect to motion is that there are


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 8 of 17     8
     L2MAAMELC                  Conference

1    some motions that are purely legal in nature and we would be

2    able to file those.     We believe we'd be requesting about 60 to

3    90 days to file those.     However, there are also some additional

4    motions which we might want to file in the future, but in order

5    to know whether we have a valid motion in some of these other

6    areas, we need to have some evaluations conducted.         And again,

7    because of the restrictions imposed because of the COVID-19

8    pandemic, the experts that we have spoken to have not been able

9    to do the things that they would need to do to accomplish those

10   evaluations yet.

11             So, while we do want to obviously move forward with

12   the case and again, to be prepared within 60 to 90 days to file

13   some motions, I did just want to alert the Court to the fact

14   that there are some motions that possibly we might want to be

15   able to file but we can't make that determination until these

16   evaluations have been conducted and there has been a delay in

17   that process he is beyond the control of our experts.          So, I do

18   just want to apprise the Court of that as well.

19             THE COURT:    Good.   Thank you.

20             Let me just ask counsel for defendant about the latter

21   category of motions.

22             Do you think that you will have sufficient information

23   regarding whether there's a motion or motions that is or are

24   motion or motions to be made within the next couple of months?

25   I ask because I understand that you're going to propose a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 9 of 17     9
     L2MAAMELC                  Conference

1    motion briefing schedule which motions would be due

2    approximately 60 to 90 days from now.       So, I'm curious if you

3    are going to have more data about the full suite of motions

4    that might be brought within the next couple of months because

5    that may impact how we schedule motion practice here.

6              Counsel.

7              MS. WILLIS:    Your Honor, I would hope so.      Again, some

8    of it is truly sort of beyond our control.        I don't know at

9    what point jail will start more broadly allowing people in.         I

10   don't know at what point our experts would deal with safe and

11   be prepared to go to places that they need to go to to do the

12   evaluations that are required.      I think our belief is that

13   certainly within the 60 to 90 days that we're proposing for the

14   filing of what I will call our initial motions, we would hope

15   to have some more concrete information about whether we would

16   have additional motions and when we would be prepared to file

17   them.

18             I think what we were proposing, and I know this is,

19   obviously, somewhat unusual, would be that we could file a

20   initial set of motions and then apprize the court of whether or

21   not conclusively we thought that there were additional motions

22   and then file those at a later time.

23             THE COURT:    Thank you, counsel.

24             Let me ask, with respect to what you term the initial

25   round of motions, do you anticipate that any of them are of a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 10 of 17      10
     L2MAAMELC                   Conference

1    sort that would require an evidence hearing to resolve it?

2              MS. WILLIS:    No, your Honor, I don't think so, no.

3              THE COURT:    Good.   Thank you very much.

4              So, I understand that counsel for the defense is

5    asking a period of approximately 60 to 90 days to file what

6    they've described as an initial round of motions.          The two

7    stage approach here is a little unusual.        So, let me hear from

8    the government both with respect to the staged approach and

9    also the proposal that motions be filed in the 60 to 90 time

10   table.

11             Counsel for the United States, what is your view?

12             MR. ADELSBERG:    Thank you, your Honor.

13             Sam Adelsberg again speaking for the government.           Your

14   Honor, the government does not oppose the stage approach and we

15   recognize that the ability of the access that -- as for the

16   filing of an initial round of legal motions, we think that

17   makes sense.    Your Honor, the government has no objection to 90

18   days for the defendant to file those initial round of motions.

19             THE COURT:    Good.   Thank you very much.

20             So, counsel for defendant, I'm happy to raise the

21   proposal that you made.     You say 60 to 90 days.      I am not going

22   to press you to the earlier of those two days.         Are you looking

23   for me to establish a deadline approximately 90 days from now?

24             MS. WILLIS:    Yes, your Honor.

25             Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 11 of 17   11
     L2MAAMELC                   Conference

1               THE COURT:   Good.   Thank you very much.

2               So, counsel for the United States, can I ask how much

3    time would you propose that I provide you to file any

4    opposition to that set of motions?

5               MR. ADELSBERG:   Sam Adelsberg again.

6               Your Honor, the government would ask for 30 days to

7    respond.    We obviously don't know the complexity of motions

8    that will be coming our way but given some to initial

9    conversations of defense we feel that 30 days would be

10   sufficient to allow us to adequately address the motions that

11   are raised.

12              THE COURT:   Thank you very much.

13              So, I would propose to set the following schedule, the

14   series of legal motions and I expect that all the motions that

15   should be made prior to trial other than those which are

16   contingent upon the evaluations described by counsel, will be

17   brought in this round of motions.       That set of motions will be

18   due no later than May 24, 2021.       Any opposition to those

19   motions will be due no later than 30 days following the date of

20   service of the motion, and any reply will be due no later than

21   14 days following the date of service of the opposition.

22              Counsel, so I've established this briefing schedule.

23   What I'd like to ask is how counsel for defendant initially

24   propose that we check-in regarding the prospect of additional

25   motion practice here.     It sounds as though you have a sense of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 12 of 17      12
     L2MAAMELC                   Conference

1    what that looks like within the next 60 to 90 days perhaps.

2              How would you propose that we reconvene, that you

3    communicate with the Court about any such potential motion

4    practice, counsel for defendant?

5              MS. WILLIS:    Your Honor, Jennifer Willis.

6              I would propose that as an initial matter that we

7    consult with the government and file a letter to update the

8    Court.   If we are ready and we have the information and we're

9    prepared to concretely sort of add to the motion schedule,

10   perhaps, that could either be done also by letter or if the

11   Court preferred, we could then set a conference date.          But I

12   think the initial check makes sense to be done by letter

13   because it may be that update will be we actually need several

14   more weeks or something of that type.        So, I think it would

15   make sense to initially confer by letter.

16             THE COURT:    That's fine.    So, counsel, I'll direct

17   that by the same date, that is May 24 that defense provide the

18   Court with a status update regarding what is described in the

19   second set of potential motions.       Your letter should describe

20   the position of the United States with respect to those

21   potential motions.     If you know that there a motion, please,

22   propose a schedule for briefing it.       If you believe that you

23   need additional time to evaluate whether or not additional

24   motion practice is warranted, please, let me know that in the

25   letter and let me know the amount of time that it will take you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 13 of 17   13
     L2MAAMELC                   Conference

1    to make a concrete determination.

2               Good.    So, counsel, I am happy to issue an order that

3    will a establish the briefing schedule that I've described.         It

4    may be make sense for us to schedule another hearing sometime

5    after the filing of these motions and after they're fully

6    briefed.    So, I am going to propose that we gather again in

7    late July if that's acceptable to you, just as an opportunity

8    to touch base and, perhaps, as an opportunity for oral argument

9    with respect to motions to the extent that I believe that that

10   would be helpful for me to resolve them.

11              I am looking at my calendar and I would propose that

12   we schedule a follow-up hearing here sometime around July 26 or

13   27.

14              Counsel, what's your view?     Are you available to meet

15   again for a conference on January 26, I'd say at ten a.m.

16              Counsel, first for the United States?       I'm sorry.

17   July 26.

18              MR. ADELSBERG:   Your Honor, this is Sam Adelsberg.

19   Yes, that works for the government.

20              THE COURT:    Good.   Thank you.

21              Counsel for the defendant.

22              MS. WILLIS:   Your Honor, this is Jennifer Willis.

23   That date and time works for defense as well.

24              THE COURT:    Good.   Thank you very much.

25              Counsel have any other business that we need to


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 14 of 17   14
     L2MAAMELC                   Conference

1    accomplish here apart from the Speedy Trial clock?          I

2    understand that there will be motions pending but, counsel,

3    before we come to the Speedy Trial clock, anything else that

4    either of you would like to raise with the Court?

5               First, counsel for the United States.

6               MR. ADELSBERG:   Your Honor, we also anticipate filing

7    a SEPA Section 4 motion in this case and as we've already let

8    your Honor know -- as your Honor knows, the filing of that

9    motion requires some coordination with a number of different

10   government entities, entities that have been hampered by the

11   pandemic and so, we ask that the filing deadline for our SEPA

12   Section 4 motion be simultaneous with the deadline for our

13   opposition to defense motions.        So, based on my calculation, 30

14   days after May 24, I believe that would be on June 23.

15              THE COURT:    Thank you.

16              Counsel for defendant, what's your view regarding that

17   request?

18              MS. WILLIS:   Jennifer Willis, your Honor.

19              No objection.

20              THE COURT:    Thank you very much, counsel.

21              That application is granted.

22              Anything else from the United States?

23              MR. ADELSBERG:   Your Honor, as your Honor mentioned,

24   we know there's an outstanding motion but out of an abundance

25   of caution, the government would like to make an application to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 15 of 17   15
     L2MAAMELC                   Conference

1    exclude time under the Speedy Trial Act from today until

2    July 26, 2021.    The government submits that the interests of

3    justice outweigh the defendants's and the public's right to a

4    speedy trial, to allow the defendant to review discovery, to

5    decide which motions to file and to file motions.

6              THE COURT:    Thank you very much.

7              There are motions pending or will be pending but,

8    counsel for defendant, what's your position regarding the

9    request to exclude time?

10             MS. WILLIS:    Your Honor, I have no objection to the

11   exclusion of time.

12             THE COURT:    Thank you.

13             I will exclude time from today until July 26, 2021.

14   After balancing the factors specified in 18 U.S.C. Section

15   3161(h (7).    I find that the ends of justice served by

16   excluding such time outweigh the best interests of the public

17   and the defendant in a speedy trial because it will allow time

18   for continued review of the discovery materials by defendant

19   and his counsel, time for the defendant to prepare any motions,

20   and time for the continued evaluation process to start by

21   counsel for defendant.

22             Is there anything else that the defense would like to

23   raise before we adjourn?

24             counsel for the defendant.

25             MS. WILLIS:    Your honor, just briefly, two


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 16 of 17    16
     L2MAAMELC                   Conference

1    housekeeping matter.     I don't believe that I saw on the docket

2    a Brady order and I don't believe that the government has yet

3    provided any record of attorney general authorization which is

4    required under 18 U.S.C. 2332(b).

5              THE COURT:    Thank you.

6              So, let me just take a brief moment, counsel.         Let me

7    first direct the prosecution to comply with its obligation

8    under Brady v. Maryland and its progeny to disclose to the

9    defendant following information whether admissible or not, that

10   is, quote, favorable to, closed quote, the defendant, quote,

11   material either to guilt or to punishment, closed quote, and

12   known to the prosecution possible consequences for

13   noncompliance may include dismissal of individual charges of

14   the entire case, exclusion of evidence and professional

15   discipline of court sanctions on the attorneys responsible.

16             I will enter a written order more fully describing

17   this obligation and the possible consequences of failing to --

18   later today.    I will direct the prosecution to review and fully

19   comply with that order.

20             Counsel, does the prosecution confirm that it

21   understands its obligations and will hold them?

22             MR. ADELSBERG:    Yes, your Honor.

23             THE COURT:    Good.   Thank you.

24             Counsel, would you, please, comment on the information

25   that the defendant's counsel has just asserted that they have


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00314-GHW Document 57 Filed 02/26/21 Page 17 of 17   17
     L2MAAMELC                   Conference

1    not yet seen.

2               MR. ADELSBERG:   Your Honor, this issue was raised just

3    this prior week by defense counsel.       Our understanding, we

4    checked with individuals in the main justice or the Department

5    of Justice and our understanding is that particularly in the

6    document generated but we are going to look into that and

7    provide that document if we can provide that certification for

8    defense.

9               THE COURT:    Thank you.   I expect that you will do so.

10              Counsel for defendant, what else would you like to

11   raise?

12              MS. WILLIS:   Nothing else from the defense, your

13   Honor.

14              Thank you.

15              THE COURT:    Good.   Thank you all for participating in

16   this proceeding and it is adjourned.

17              (Adjourned)

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
